Exhibit 10.33

SEPARATION AGREEMENT

SEPARATION AGREEMENT (the “Agreement”) dated March 27, 2015 by and among Visant
Holding Corp., a Delaware corporation (the “Company”), Visant Corporation, a
Delaware corporation (“Visant” or the “Employer”) and Paul B. Carousso
(“Executive”).

The Company, Employer and Executive agree to the following terms and conditions
in connection with their mutual agreement related to the cessation of
Executive’s employment with Employer.

In consideration of the promises and mutual covenants and mutually beneficial
period of transition provided for herein and for other good and valuable
consideration, the parties agree as follows:

1. Effective Date. Executive shall cease to be an employee of Employer effective
as of 11:59 p.m. on April 3, 2015 (the “Date of Separation”).

2. Separation Benefits.

a. In connection with the separation of Executive, Executive shall be entitled
to receive and the Employer shall pay Executive the following amounts on the
following terms and conditions:

(i) (A) all earned and unpaid and/or vested, nonforfeitable amounts owing or
accrued at the Date of Separation (consisting of any earned but unpaid base
salary and vacation and any amounts under any benefit plans or programs of the
Company and its Affiliates in which Executive participated, with all such
amounts payable in accordance with the terms and conditions of such benefit
plans or programs (and agreements and documents thereunder) pursuant to which
such benefits were granted or accrued (and for the avoidance of doubt, this
clause (i) shall not override any provisions for payment in any nonqualified
deferred compensation arrangement in which Executive participated, including,
without limitation, that certain Amended and Restated Executive Supplemental
Retirement Agreement dated as of December 31, 2012, which benefits are vested));
and (B) reimbursement for any unreimbursed business expenses properly incurred
by Executive in accordance with the Employer’s policy prior to the Date of
Separation, with all such amounts payable in accordance with the terms of
applicable policy and in any event within thirty (30) days of the Date of
Separation;

(ii) subject to (A) Executive’s execution, delivery and non-revocation of the
general release and waiver of claims against the Company and its Affiliates in a
form attached hereto as Exhibit A, so long as such release becoming irrevocable
before the 60th day following the Date of Separation (the “Release”), and
Executive’s compliance with the terms thereof; and (B) continued compliance by
Executive with the restrictive covenants to which Executive is otherwise bound,
Executive shall be entitled to receive from the Employer, and Employer shall pay
to Executive:

(1) a cash separation payment equal to (x) the sum of: (I) Executive’s annual
rate of base salary, as in effect immediately prior to the Date of Separation
and



--------------------------------------------------------------------------------

(II) an amount equal to Executive’s annual cash bonus that would otherwise be
due in respect of the Employer’s fiscal year in which the Date of Separation
occurs pursuant to the annual cash bonus plan in which the Executive
participated prior to the Date of Separation (the “Bonus Plan”), calculated
assuming such annual cash bonus would be paid at the rate at which Executive
would be entitled if the target threshold under the applicable annual cash bonus
plan were to be achieved in respect of such year, (y) with the sum of (I) and
(II) divided by twelve (12) to arrive at a monthly amount (the “Monthly
Separation Payment”) (the twelve (12) Monthly Separation Payments, together
adding to the aggregate payment, the “Separation Payment”); with the Monthly
Separation Payments payable pursuant to normal payroll practices of the Company
from the Date of Separation through the twelfth (12th) month anniversary of the
Date of Separation (such twelve (12)-month period, the “Separation Period”);
provided, that no such installments shall commence being paid until the first
payroll date of the Company on or next following the first day on which the
Release becomes irrevocable; provided, however, that any installment(s) of the
Separation Payment that could otherwise have been paid pursuant to the foregoing
if the Release had been irrevocable on the Date of Separation shall be paid with
the first installment paid to Executive as provided in this clause (1);
provided, further, however, that consistent with Section 5, if such payment
commencement date could potentially occur in either of two (2) calendar years
(depending on when the Release becomes irrevocable within the sixty (60)-day
period referenced above), the Separation Payment shall commence as of the first
payroll date of the Company occurring in the second calendar year after the date
the Release becomes irrevocable; provided, however, that such payment shall be
in lieu of any other severance or separation benefits to which Executive might
otherwise be entitled, except for vested retirement benefits or as may be
required by applicable law;

(2) an amount equal to the portion of the monthly insurance premium payments
with respect to group health, dental and vision insurance benefits (“group
health benefits”) in which Executive (and his/her dependents) were enrolled
immediately prior to the Date of Separation, payable to Executive or credited to
the payment of premiums for Employer group health benefits in equal monthly
installments at the same time as the payments under clause (1) above are made,
and continuing until the earlier to occur of (x) twelve (12) months from the
first day of the calendar month following the calendar month in which the Date
of Separation occurs (May 1, 2015), and (y) the date on which Executive
commences to be eligible for health insurance coverage from any subsequent
employer or other source (the “Benefits Continuation Period”), for which
Executive and his/her dependents is responsible to pay to receive such group
health insurance coverage under Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), in excess of the amount that Executive is
responsible to pay at the active employee rate for the group health benefits in
which she/he and his/her dependents participated as of the Date of Separation
and elect(s) to continue under COBRA during the Benefits Continuation Period
(such that Executive will only be responsible to pay the active employee rate
for benefits continued under COBRA during the Benefits Continuation Period);

(3) a lump sum cash payment of the pro-rata portion (based on the number of days
in the 2015 fiscal year during in which Executive is employed by Employer
through the Date of Separation, relative to the number of days in the 2015



--------------------------------------------------------------------------------

fiscal year) of the annual management incentive bonus amount at target to which
Executive otherwise would have been eligible to receive had he remained employed
through the end of the 2015 fiscal year, payable within ten (10) business days
following the Release having become irrevocable in accordance with
Section 2(a)(ii) hereof; and

(4) if not otherwise disposed of at the Date of Separation: Any shares of Visant
Holding Corp. Class A Common Stock (the “Common Stock”) owned by Executive at
the Date of Separation (including those shares held pursuant to the October 2014
net settlement of stock options) will be valued as of the Date of Separation
equal to the fair market value of such shares (as determined under such the
Third Amended and Restated 2004 Stock Option Plan for Key Employees of Visant
Holding Corp. and Subsidiaries (the “Fair Market Value”)) based on the fiscal
year-end 2014 third party valuation of the Common Stock obtained by the Company,
which shares shall be tendered by Executive to the Company, and repurchased by
the Company from Executive upon the later of April 22, 2015 or that date which
is ten (10) business days following the Release having become irrevocable in
accordance with Section 2(a)(ii) hereof, and the proceeds thereof payable as a
lump sum equal to the product of (A) the number of shares of Common Stock owned
by Executive and repurchased by the Company under this clause (3), multiplied by
(B) such Fair Market Value of a share of the Common Stock, and remitted to
Executive.

(iii) Following the Date of Separation, except as set forth in this Section 2
and in respect of any vested retirement benefits, Executive shall have no
further rights to any other compensation or benefits under this Agreement or any
other benefit plan, severance or separation plan or arrangement maintained by
the Company or any of its Affiliates.

3. Definitions. For purposes of this Agreement:

a. “Affiliate” shall mean with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.

b. “Board” shall mean the Board of Directors of the Company.

c. “Code” shall mean the Internal Revenue Code of 1986, as amended.

d. “Person” shall mean “person,” as such term is used for purposes of Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended.

4. Arbitration. Any dispute arising out of or asserting breach of this Agreement
shall be exclusively resolved by binding statutory arbitration in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association. Such arbitration process shall take place in New York, New York. A
court of competent jurisdiction may enter judgment upon the arbitrator’s award.
Each party shall pay the costs and expenses of arbitration (including fees and
disbursements of counsel) incurred by such party in connection with any dispute
arising out of or asserting breach of this Agreement.

5. Section 409A. Notwithstanding anything herein to the contrary, (a) if at the
time of Executive’s termination of employment with the Company Executive is a
“specified



--------------------------------------------------------------------------------

employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code)
and (b) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. For purposes of Section 409A, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of the Section 409A, and references herein to Executive’s
“termination of employment” shall refer to Executive’s separation from service
with the Company within the meaning of Section 409A of the Code. To the extent
any reimbursements or in-kind benefits due under this Agreement constitute
“deferred compensation” under Section 409A, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A3(i)(1)(iv). Additionally, to the extent that Executive’s receipt
of any in-kind benefits from the Company or its Affiliates must be delayed
pursuant to this Section 5 due to Executive’s status as a “specified employee,”
Executive may elect to instead purchase and receive such benefits during the
period in which the provision of benefits would otherwise be delayed by paying
the Company (or its Affiliates) for the fair market value of such benefits (as
determined by the Company in good faith) during such period. Any amounts paid by
Executive pursuant to the preceding sentence shall be reimbursed to Executive
(with interest thereon) as described above on the date that is six (6) months
following Executive’s separation from service. The Company shall consult with
Executive in good faith regarding the implementation of the provisions of this
Section 5; provided that neither the Company nor any of its employees or
representatives shall have any liability to Executive with respect to thereto.

6. Resignation as Officer/Director. Upon termination of Executive’s employment
hereunder, Executive agrees to resign, as of the Date of Separation and to the
extent applicable, as an officer of the Company or any subsidiary thereof, any
committee assignment, and from the Board (and any committees thereof) of any the
Company or any subsidiary thereof.

7. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer. Without duplication of costs and expenses covered
by Section 8 hereof, the Company agrees to reimburse Executive for all of
Executive’s reasonable out of pocket expenses associated with such cooperation,
including travel expenses.

8. Indemnity. The Company agrees to indemnify and defend the Executive
(including, without limitation the provision of counsel reasonably satisfactory
to Executive at the Company’s cost and expense and the advancement of out of
pocket expenses) to the maximum



--------------------------------------------------------------------------------

extent and subject to the applicable terms, conditions, limitations and
exclusions, as permitted by applicable law and by the applicable Certificate of
Incorporation and by-laws (or the applicable equivalent governing documents) and
directors’ and officers’ insurance, with respect to any and all claims which
arise from or relate to Executive’s duties as an officer, member of a board of
directors of the Company or any subsidiary (or equivalent governing entity) and
employee of the Company, and duties performed in connection with the offices of
the Company and its subsidiaries held by Executive, or as a fiduciary of any
employee benefit plan or a similar capacity for which Executive performs
services at the Company’s request.

9. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York for agreements fully performed within the
State.

b. Entire Agreement; Amendments; Headings. This Agreement (including the
executed form of general release and waiver of claims attached as Exhibit A)
contains the entire understanding of the parties with respect to the subject
matter contained herein, and during the Term supersedes all prior agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein, including, without limitation, that certain Change
of Control Severance Agreement dated May 10, 2007, which shall have no further
force or effect as of the date of this Agreement; provided that this Agreement
shall not limit or supersede any vested retirement benefits or the right or
obligations of the parties under the stock option agreement(s) and management
stockholder’s agreement(s) signed by Executive and the Company. This Agreement
may not be altered, modified, or amended except by written instrument signed by
the parties hereto. Headings to sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation hereof.

c. No Waiver; Severability. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby and shall remain in full force and effect.

d. Successor; Binding Agreement. This Agreement shall inure to and be binding
upon any successor or assign of the Company or the Employer (and such successor
or assign shall hereafter be deemed the “Company” or “Employer” as the case may
be). The Company and the Employer shall assign this Agreement and its respective
obligations hereunder to any successor or assign thereof, whether by merger,
consolidation, sale of substantially all of the Company’s assets or capital
stock or otherwise, and the Company and the Employer shall require any successor
or assign to expressly assume and agree to perform the respective obligations of
the Company and the Employer hereunder in the same manner and to the same extent
that the Company and the Employer would be required to perform it if no such
transfer or assignment had taken place. Any assignment or transfer of this
Agreement not in compliance with the foregoing shall be void and of no force and
effect. This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s personal or legal



--------------------------------------------------------------------------------

representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amount would still be
payable to Executive hereunder had Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there is no such designee, to Executive’s estate.

e. Spendthrift Provision. Subject to the terms of Section 9(d) hereof, no right
or interest of Executive under this Agreement may be assigned, transferred or
alienated, in whole or in part, either directly or by operation of law, and no
such right or interest shall be liable for or subject to any debt, obligation or
liability of Executive.

f. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company or the Employer:

Visant Holding Corp.

357 Main Street

Armonk, New York 10504

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company and its subsidiaries.

g. Withholding Taxes. The Employer may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

h. No Setoff; No Mitigation. The Company’s obligation to pay Executive the
amounts provided herein and to make the arrangements provided hereunder shall
not be subject to set-off, counterclaim or recoupment. Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
Executive as the result of employment or consultation by the Company or any of
its subsidiaries or by another employer, by retirement benefits, by offset
against any amount claimed to be owed by Executive to the Company or any of its
Affiliates or otherwise.

i. Survival. Any provision hereunder that requires performance beyond the
termination of this Agreement, and the Company’s, the Employer’s and Executive’s
obligations thereunder, shall survive any termination of this Agreement.



--------------------------------------------------------------------------------

j. Employment At Will. Notwithstanding anything to the contrary contained
herein, Executive’s employment with the Employer or any of its Affiliates is not
for any specified term and may be terminated by Executive or the Employer or any
of its Affiliates at any time, for any reason, without liability except as
provided herein or as required by law.

k. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VISANT HOLDING CORP.

By:

/s/ Marc L. Reisch

Title: President, Chief Executive Officer

VISANT CORPORATION

By:

/s/ Marc L. Reisch

Title: President, Chief Executive Officer

/s/ Paul B. Carousso

Paul B. Carousso

[signature page Separation Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of General Release and Waiver of Claims

[Do not sign until following date of separation.]

1. In consideration for the payments provided for under that certain Separation
Agreement dated as of March 27, 2015 (the “Agreement”), and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby enter into this General Release and Waiver of Claims (the
“Release”) and agree on behalf of myself, my spouse, agents, assignees,
attorneys, successors, assigns, heirs and executors, to fully and completely and
with prejudice release Visant Holding Corp. (“Visant” or the “Company”), its
stockholders in their capacity as owners of Visant or any of its subsidiary
entities, parent companies, subsidiaries and affiliates and any of such
entities’ respective predecessors, successors and assigns, and past and present
respective officers, directors, employees, agents, employee benefit plans,
insurers, fiduciaries and administrators, in their individual and/or
representative capacities (hereinafter collectively referred to as the “Company
Releasees”), from any and all manner of claims whatsoever which I ever had or
may in the future have or hold against the Company Releasees or which have
arisen from any occurrence, transaction, omission or communication which
transpired or occurred at any time before or on the date I sign this Agreement,
in law or in equity, whether known or unknown, liquidated or unliquidated,
asserted or unasserted, including, but not limited to claims or causes action,
arising out of my employment with any of the Company Releasees and/or the
cessation of my employment with any of the Company Releasees. The released
claims or causes of action include, but are not limited to, claims and/or causes
of action for employment discrimination under Title VII of the Civil Rights Act
of 1964, as amended, or 42 U.S.C. Sec 2000e and 42 U.S.C. Sec 1981 through 1988
and relevant state and/or municipal statutes; claims or causes of action under
the Civil Rights Act of 1991 and relevant state and/or municipal statutes;
claims and causes of action under The Immigration Reform and Control Act; claims
and/or causes of action for discrimination on the basis of the Americans with
Disabilities Act and relevant state and/or municipal statutes; claims or causes
of action under the Age Discrimination in Employment Act; claims or causes of
action under the Employee Retirement Income Security Act of 1974, as amended;
claims and/or causes of action under the Equal Pay Act of 1963, as amended and
relevant state and/or municipal statutes; claims and /or causes of action under
The Occupational Safety and Health Act; claims and/or causes of action under The
New York Human Rights Law; The New York Executive Law; The New York Civil Rights
Law; The New York Equal Pay Law; The New York Whistleblower Law; The New York
Legal Activities Law; The New York Rights of Persons with Disabilities Law; The
New York Wage and Hour Laws; The New York Occupational Safety and Health Laws;
The New York Labor Law; The Westchester County Human Rights Law; The
Non-discrimination and/or Anti-retaliation Provisions of the New York Workers’
Compensation Law; claims and/or causes of action under The Sarbanes-Oxley Act of
2002 as permitted under law; claims and/or causes of action for wrongful
discharge; claims and/or causes of action for breach of any alleged contract,
tort law or public policy arising from my employment with any of the Company
Releasees or separation therefrom; claims and/or causes of action for vacation,
sick or personal leave pay, short term or long term disability benefits, or
payment pursuant to any practice, policy, plan, program, handbook or manual; and
claims and/or causes of action for costs, fees or other expenses including
attorneys’ fees incurred



--------------------------------------------------------------------------------

in connection with any claim or cause of action covered under this Release or
any of the foregoing. In addition, I affirm that I have not filed or caused to
be filed, or presently are a party to a claim or cause of action against the
Company Releasees. I also acknowledge that I have been paid and received all of
the wages, bonuses, commissions, benefits, vacation pay and other compensation
to which I have been entitled from the Company Releasees. I further affirm that
I have no known workplace injuries or occupational diseases, and have been
granted any leave (paid or unpaid) to which I was entitled under the Family and
Medical Leave Act or any related state or local leave or disability
accommodation laws. I also acknowledge that I have not been retaliated against
for reporting any allegations of corporate fraud or wrongdoing by the Company
Releasees, or for exercising any rights protected by law, including any rights
protected by the Fair Labor Standards Act, the Family and Medical Leave Act (and
related state or local leave or disability laws) or the New York workers’
compensation laws.

2. Nothing herein shall include a release of any vested benefits which I hold
under any retirement or welfare benefit plan nor any rights to receive the
payments and benefits promised me under the Agreement, subject to and on the
terms thereof, unless and until such payments and benefits are provided to the
full extent set forth in the respective agreements subject to the terms and
conditions thereof.

3. Notwithstanding the waivers and releases herein, I do not waive or release
rights or claims that may arise from events that occur after the date this
waiver is executed, other than events expressly contemplated by this Release. In
addition, this Release does not waive any rights or claims I may have that, by
law, cannot be waived. It does not waive any rights or claims I may have related
to benefits to which I may be entitled by law for state workers’ compensation
benefits based on an illness or injury arising out of my employment with the
Company which was not known at the time of my execution of this Release.

4. I affirm that all of the decisions of the Company Releasees regarding my pay
and benefits through the date of my execution of this Release were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law. If any claim is not subject
to release, to the extent permitted by law, I waive any right or ability to be a
class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding
based on such a claim in which Visant or any of the Company Releasees is a
party.

5. I acknowledge and agree that the waivers and releases given herein are in
exchange for fair and adequate consideration. Both I and the Company Releasees
acknowledge that this Release does not limit my right or the Company Releasees’
right, where applicable, to file or participate in an investigation or
proceeding of any federal, state or local governmental agency, provided that to
the extent permitted by law, I agree that if such an administrative claim is
made, I shall not be entitled to recover any individual monetary relief or other
individual remedies.

6. Notwithstanding the release and waivers hereunder, I do not release or waive
(a) any right or claim that may arise from events that occur after the date I
sign this Agreement, other than events expressly contemplated by this Release,
or (b) any right or claim to indemnification for actions taken as an officer or
director of any Company Releasee (including



--------------------------------------------------------------------------------

for the advancement of legal fees), subject to the terms and conditions and
exclusions thereof, permitted by applicable law, the Company’s (or any
subsidiary’s) Certificate of Incorporation and by-laws (or the applicable
equivalent governing documents), any Company (or subsidiary) employee benefit
plan, and applicable directors’ and officers’ insurance, for any and all claims
which arise from or relate to my duties for or with regard to the Company
Releasees (including as a fiduciary of any employee benefit plan of the Company
Releasees) prior to the Date of Separation.

7. I expressly understand and agree that the obligations of the Company and its
subsidiaries as set forth in the Agreement are in lieu of any and all other
amounts which I might be, are now, or may become, entitled to receive from any
Company Releasee upon any claim released herein and, without limiting the
generality of the foregoing, I expressly waive any right or claim that I may
have or assert with respect to any employment, benefit or compensatory
arrangement with the Company or any of the Company Releasees, and any damages
and/or attorney’s fees and costs.

8. I acknowledge that nothing in this Release or the payment of severance or
separation pay is an admission by any of the Company Releasees of any act,
practice or policy of discrimination or breach or that it has acted wrongfully
or unlawfully, and the parties agree that it will not be interpreted as such.

9. To ensure that the provisions of this Release are fully enforceable in
accordance with its terms, I agree to waive any and all rights (to the extent
applicable) as it exists from time to time or a successor provision thereto,
which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

In addition, to ensure that the provisions of this Release are fully enforceable
in accordance with its terms, I agree to waive any protection that may exist
under any comparable or similar statute and under any principle of common law of
the United States or any and all states, or any foreign jurisdiction.

10. I acknowledge and have been advised that the above release of claims is
subject to the terms of Older Workers’ Benefit Protection Act (“OWBPA”). OWBPA
provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. I have been advised of this law, and agree that I am signing this
Agreement voluntarily and with full knowledge of the consequences. I understand
that the Company is giving me at least 21 calendar days after the date I
received a copy of this Release to decide whether I want to sign it. I have been
advised to consult with an attorney if I wish about this Release. I represent
that I have read carefully and fully understand the terms of this Release and
acknowledge that I fully understand the Release that I am signing. I acknowledge
that I am signing this Release voluntarily and knowingly and that I have not
relied on any representations, promises or agreements of any kind made to me in
connection with my decision to accept the terms of this Release, other than
those set forth in this Release. I AGREE THAT ANY MODIFICATIONS, MATERIAL OR
OTHERWISE, MADE TO THIS



--------------------------------------------------------------------------------

AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL 21 CALENDAR DAY
CONSIDERATION PERIOD. HAVING ELECTED TO EXECUTE THIS RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS CONTEMPLATED IN EXCHANGE, I FREELY
AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS I HAVE OR MIGHT HAVE AGAINST THE COMPANY,
OR ANY OF THE COMPANY RELEASEES, INCLUDING UNDER THE ADEA.

I acknowledge that the ADEA gives me the right to revoke this Release within
seven (7) days after it is signed by me and by mailing or delivering a written
notice of revocation stating that “I hereby revoke my acceptance of the
agreement with Visant Holding Corp. and Visant Corporation dated March 27, 2015”
to Cathy Landman, at c/o Jostens, Inc. 3601 Minneapolis Drive, Minnesota, MN
55435, by means of certified mail, return receipt requested or hand delivery, no
later than the close of business on the seventh day after the day on which I
signed this agreement.

I further acknowledge that I will not receive any payments or benefits due to me
under the Agreement before the seven (7) day revocation period (the “Revocation
Period”) has passed and then, only if I have not revoked this Release. To the
extent I have executed this Release within less than twenty-one (21) days after
its delivery to me, I hereby acknowledge that my decision to execute this
Release prior to the expiration of such twenty-one (21) day period was entirely
voluntary.

Accepted and Agreed to this     day of                     , 2015.

Do not sign release until following date of separation.

 

Witness:                                         



--------------------------------------------------------------------------------

On 3rd day of April, 2015, I, Paul B. Carousso, was personally given a copy of
the General Release and Waiver of Claims dated April 3, 2015, pursuant to that
certain Separation Agreement dated March 27, 2015.

 

Date:                                         